996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Leroy WHITE, Jr., also known as June, Appellant.
No. 93-1366.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1993.Filed:  June 21, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Leroy White, Jr. was convicted in the District Court1 on one count of possession with intent to distribute cocaine base, a violation of 21 U.S.C. § 841(a).  White appeals this conviction, arguing that the conviction is not supported by substantial evidence and that his case should not have been tried in federal court.


2
Having considered the briefs and record in this case, we conclude that no error of law appears, and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable G. Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas